ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The circumstances justify the conclusion that the appellant was in possession of about a dozen half gallon jars, each full of whisky. Likewise, the evidence is sufficient to justify the conclusion that the whisky was brought, that is, transported, by the appellant to the place where it was found..
The position taken by the appellant in the motion for rehearing is that it cannot be told from the evidence whether the appellant transported the whisky or whether he merely-possessed it. We entertain the opinion, however, that the evidence is sufficient to support the conviction for the transportation of intoxicating liquor.
The motion for rehearing is overruled.

Overruled.